Citation Nr: 1224011	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  04-20 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for hallux valgus with calluses of the right foot, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran had active service from September 1973 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 RO rating decision that in part, denied an increase in a 10 percent rating for the veteran's service-connected hallux valgus with calluses of the right foot.  

The Board remanded this issue for further development in August 2006 and again in March 2007.  The Board also decided an issue of entitlement to an increased rating for a left foot disorder that had also been on appeal.  Thus, the appeal is limited to the issue listed on the cover page

While the matter was pending on remand status, a June 2008 decision granted a 20 percent rating for the right foot disorder, effective from the date of a March 17, 2003 VA examination that had served as an increased rating claim in this matter.  


FINDINGS OF FACT

1.  For the period prior to May 21, 2008, the Veteran's right foot disability does not more closely resemble that of a pronounced flat foot or severe foot injury.  

2.  For the period beginning May 21, 2008, the Veteran's right foot symptomatology more nearly approximates disability consistent with severe foot injury.


CONCLUSIONS OF LAW

1.  For the period prior to May 21, 2008, the requirements for an evaluation in excess of 20 percent for the service-connected right foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5280, 5284 (2011). 

2.  Beginning May 21, 2008, the requirements for an evaluation 30 percent for the service-connected right foot disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2011). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

The Veteran was provided VCAA notice in September 2006, May 2007, and April 2008 letters.  Collectively, these letters advised the Veteran of what information and evidence is needed to substantiate the claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letters further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last readjudicated in June 2011. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records; post service treatment records; VA examination reports; records from the Social Security Administration (SSA), and lay statements.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found. 

Historically, service connection was awarded for hallux valgus right foot with painful calluses by an April 1997 rating decision, which assigned an initial 10 percent disability rating.  The current appeal stems from a March 2003 VA examination that was treated by the RO as a claim for an increased rating.  As noted above, a June 2008 rating decision granted a 20 percent rating for the right foot hallux valgus, effective from the March 17, 2003 VA examination.

The RO initially evaluated the right foot disability under Diagnostic Code 5280 for hallux valgus.  Under Diagnostic Code 5280, a maximum 10 percent rating is assigned if there has been an operation and resection of the metatarsal head, or if the hallux valgus is severe, if equivalent to amputation of the great toe.  In awarding the 20 percent rating for the right foot disability in the June 2008 decision, Diagnostic Code 5276, which pertains to acquired flat foot disorders, was used to analogously evaluate the Veteran's right foot hallux valgus with calluses.  

Diagnostic Code 5276 provides a 20 percent rating for unilateral flat foot if the disorder is severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 30 percent evaluation is assigned when there is evidence of a pronounced unilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet and marked inward displacement and severe spasm of the tendo Achilles on manipulation that is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.  

Turning to the evidence, VA records pertaining to this appeal show that the Veteran received podiatry treatment, with records from May 2002, September 2002 and December 2002 showing follow-ups for painful fifth metatarsophalangeal (MTP) joint involving the right foot, with the fifth toe noted to have a painful hyperkeratotic skin lesion, very painful with shoes and with ambulation.  Objectively the fifth MTP joint was very painful with pressure and debridements.  A small punctuate lesion was present at this joint.  The clinician noted the pain seemed out of proportion to the stimuli.  The assessment was metatarsalgia, fifth MTP joint.  Treatment included debridement, with four month follow-up.  He was also prescribed custom arch supports in his shoes for this diagnosis in May 2002, with the September 2002 prosthetics request seeking modification to his supports, either by adding a metatarsal pad or removing material to offload the fifth MTP.  He was also described as having "flatfeet" in the computerized problem list from May 2002.  A March 2003 X-ray of the right foot revealed a hammertoe deformity and small calcaneal spur.  

The report of an August 2003 VA foot examination revealed complaints of foot pain that included the right foot.  He reported symptoms encompassing the right foot that included it sometimes getting warm, but no redness.  He reported the foot became tired after standing or walking for 30 to 40 minutes.  He sometimes had pain at rest.  He treated it with shoe inserts which helped keep the foot strength, but did not decrease pain.  He also took Etodolac which did not seem to help.  He denied any specific flare-ups, but the foot was worse at night.  He used corrective shoes but no crutches or other corrective aids.  Physical examination revealed hammertoes on the right, which were rigid, involving digits 2, 4 and 5.  He had a flexible third hammertoe on the right.  There were corns overlying the right second, fourth and fifth toes dorsally.  He also had a callous at the plantar aspect of the right first metatarsophalangeal (MTP) joint.  His ranges of motion of his right first MTP joints were 42 degrees extension and 25 degrees flexion.  His first interphalangeal (ITP) joint on the right showed 40 degrees flexion and 0 degrees extension.  Hind foot examination revealed 5 degrees valgus on eversion and 30 degrees varus on inversion of the right subtalar joint.  He had mild inversion on heel rise test.  The Achilles tendon alignment was normal on the right.  His arches were maintained in weight bearing and non weight bearing.  X-rays from January 2001 were noted to show some arthritis at the first MTP on the right.  The X-rays were repeated on the date of this examination and showed hammertoe deformities with small calcaneal spurs on the right foot.  The diagnoses encompassing the right foot included hallux valgus, mild degenerative changes at the first MTP joint, calluses, corns, and hammertoes.  

VA podiatry follow-up records from May 2003, August 2004, March 2005 and February 2006 continued to show ongoing follow-ups for the diagnosis of metatarsalgia, fifth MTP joint involving the right foot.  He continued to have complaints of painful fifth MTP joint involving the right foot, with objective findings continuing to reveal that the fifth MTP joint was very painful with pressure and debridement.  A small punctuate lesion (about 0.5 centimeters) was present at this joint.  There was no surrounding erythema, no edema and no increase in temperature in the toes.  Pulses were intact.  The pain continued to be out of proportion to the stimuli, and he continued to not tolerate debridements.  Treatments continued to include inserts and debridement.  By February 2006, he did not feel that his podiatry treatments had improved his foot pain.  He was apprehensive about his foot being examined and guarded the fifth MTP joint.  He also reported arch and ankle pain.  Findings were consistent with the previous podiatry records.  The assessment was metatarsalgia, fifth MTP joint.  Plans were made to discharge him from podiatry as treatment had not improved his symptoms.  He was deemed to not be a good surgical candidate and was felt he would not have a satisfactory outcome from surgery to elevate the fifth MTP joint.  

In September 2006 he was seen for a physical therapy consult for painful feet, to include the right (although left was worse).  He was noted to have tenderness to palpation of the lateral foot bottom at the head of the MT.  He was impaired in standing or walking on his toes, standing on one foot, squatting, running and jumping.  He was prescribed a home therapy program to increase strength and mobility of his lower extremities, from the hips to ankles.  An August 2006 neurological consult mostly focused on left foot and leg issues, but did note findings of pes planus that included the right foot.  He was seen in prosthetics in September 2006 for pain in his feet, with examination showing tender corns with guarding of the right foot under the fifth MTP joint, but no guarding to squeezing of the MTP's.  

An October 2006 VA examination revealed that the Veteran was receiving physical therapy that has not helped his foot pain.  He used prescription inserts that have helped with weight bearing and mobility but has had no real pain relief.  He reported having constant sharp, stabbing or burning pain that increased after arising from a sitting or lying position.  Other complaints centered on a left leg problem.  Examination revealed mild bunions including the right foot.  He had mild calluses along the dorsal aspect of the right hammertoes, mild in nature.  His bilateral hammertoes were greater on the right.  He had restricted and painful motion of right toe extension due to pain.  He also had tenderness to palpation to include the right foot.  He also showed abnormal weight bearing in that he maintained his weight on his heels.  He could not stand on his toes or heels.  He had constant instability, requiring bracing by grabbing onto furniture due to being unable to maintain a correct position on standing.  His standing foot posture was of mild pes planus, including the right.  His gait was flat footed without a roll onto the balls of his feet.  He did this either walking or standing.  He had no Achilles tenderness to manipulation.  The diagnosis encompassing the right foot included pes planus, mild; hammertoe deformities, bunions, hallux valgus, and altered gait.  

Private podiatry records reveal that the Veteran was seen for a first time visit in May 2007, with complaints that his right foot hurt for years.  His main concern was the fifth toe, with complaints of his foot hurting daily in a deep aching manner.  Examination revealed hyperkeratotic lesion beneath the fifth MTP joint that appeared to be a deep seated callus.  He had significant pain on palpation of this joint, as well as the plantar aspect and the ball of the foot.  He had mild discomfort on range of motion of the IP joint.  Weight bearing exam showed his arch space was lower than average.  He had contracted digits numbers 2 through 5 of the right foot.  X-ray showed degenerative changes at the IP joint of the right hallux.  There were also contractures of the digits 2 through 5 at the PIP and MP joints.  The impression was callus sub five bilateral feet, osteoarthritis IP joint and hallux joint of the right foot and metatarsalgia bilaterally.  In October 2007 he reported his right great toe was having pain for a year and a half at a 6/10 level.  X-ray of the feet on this visit showed evidence of a small bunion and DJD in the first MTP joint, evidence of hallux valgus and talonavicular joint DJD and osteophytes.  He also had a calcaneal spur and tendo Achilles spur.  DJD and numerous osteophytes of the first IP and MTP joints of the right great toe were also shown.  The impression was of evidence of hammer toe deformities and issues.  He was noted to also have relative flat foot issues as well.  He was also noted to have advanced DJD of the right IP joint and to a lesser extent of the MPT joint of the right great toe.  

VA treatment records from October 2007 revealed that in a phone contact the Veteran reported his right great toe was painful and swollen, and he wanted a referral to a podiatrist.  An addendum indicated that he had seen podiatry in the past and treatment had not improved his symptoms, with the history of discharge from podiatry noted.  He persisted with complaints with a December 2007 primary care note again showing pain in his big toe reported at a 6/10 level.  Examination revealed the right big toe was tender on movement, but no swelling, erythema or ulceration.  He had a questionable valgus deformity of the right great toe.  The assessment was metatarsalgias.  In January 2008 he underwent another VA podiatry consult for the pain in his big toe joints, as well as pain under his little toes where he had calluses.  Objective examination showed hallux abducto valgus with bunion, and hammertoes from the second to fifth digits.  He has had keratomas of the fifth toe.  His pedal pulses were intact, with pain on medial malleolar area.  He was assessed with flatfoot, hammertoes and bunions.  

On a May 2008 VA examination of the right foot the examiner did not find weight bearing X-rays showing pes planus.  The Veteran reported that since his last examination in 2006 his right foot had worsened, with increased pain, decreased mobility, increased calluses and now the use of a cane.  He stated he had constant, severe pain of 9/10 severity.  He used custom orthopedics with poor response and specialized New Balance shoes.  He had no additional surgery but used a cane and took Indocine with poor response.  He was not currently employed, and was on Social Security disability for multiple comorbid conditions.  His activities of daily living such as sleeping, driving, dressing, bathing and chores were affected.  He had flare-ups of pain daily in the right foot that was severe at 10/10 intensity.  This was said to limit his standing to less than five minutes and limited walking to a few feet.  

Examination of the right foot revealed no corns, but there was a large callosity on the plantar surface of the foot over the fifth MT.  It measured 2 x 3 centimeters.  Over the dorsal aspect of the first MT in the middle there was a deformity on palpation that was raised one centimeter and measured 1 x 1 centimeter over the bone.  There was no edema.  No flat feet were observed on weight or nonweight bearing.  A valgus deflection of the Achilles was found, with pain on manipulation.  The hammertoes were with favorable ankylosis of the proximal joints, fixed at 60 degrees.  The proximal joints lacked 60 degrees to midline, all with pain.  The other joints were not able to range.  The proximal joints were flexed to 60 degrees.  The great toe dorsiflexion was with pain from 0 to 4 degrees, and plantar flexed from 0 to 4 degrees.  Range of motion of the right great toe and the rest of the toes were not additionally decreased with repetitive use.  There was also no weakness, instability or abnormal weight bearing.  He had pain at the attachment site of the plantar fascia to the calcaneous.  X-rays of the right foot on weightbearing from January 2008 did not show pes planus.  A plantar spur and Achilles tendon calcification was identified.  The diagnosis was right chronic plantar fasciitis; right hammertoes 2 through 5 with favorable ankylosis; hallux limitus of the great toe; objective data (including weight bearing X-rays) not supportive of a diagnosis of pes planus and right calcaneal bone spur.  The examiner commented that he could not find any 
X-ray evidence of pes planus in the right foot anywhere in the claims file.  

VA records include a May 2008 podiatry note that revealed orthotics were causing his bunions to hurt more, with new orthotics ordered.  A July 2008 routine appointment record indicated that he still had pain that included the right foot, which was at the same level.  He was using his orthopedic shoes.  Hammertoe deformity was noted.  He was also started on Gabapentin for foot pain.  The rest of the VA records from 2008 through 2009 primarily address other medical issues, including problems surrounding his left foot, with a bunionectomy and arthroplasty surgery of toes numbered 2 through 5 to treat the left foot problems undertaken in April 2009, with follow-up post surgery.  No significant right foot findings are shown in these records, although a June 2009 postoperative follow-up indicated that there were plans in three months for the Veteran to tentatively plan on right foot surgery, with extensor tenotomies to be performed.  A November 2009 note again noted metatarsalgias, hallux deformity, hammertoes and calcaneal spurs, with the Veteran awaiting right foot surgery and using orthotic shoes.  However, records from 2010 show that the surgery that the Veteran underwent in April 2010 was a surgical revision of the arthoplasty of the left fourth toe.  Thus, an April 2010 record written 19 days postoperative, appears to erroneously cite the arthoplasty surgery recently done as involving the right foot.  The other records surrounding this surgery clearly reference the left foot.  A May 2010 primary care follow-up reported the Veteran as doing okay except for some foot pain, with diagnosis the same as shown in November 2009.  He continued to use orthotic shoes.  

The report of an August 2010 VA examination revealed complaints of foot pain all day, every day, with pain on average of 8/10 in intensity, and always worsened with activity.  He had been given shoe inserts which did not improve his pain significantly.  He never had surgery on the right foot.  A cortisone shot of the right foot did not provide significant benefit.  He never had physical therapy of the right foot.  He currently took Naproxen and Gabapentin with mild improvement.  He was not currently employed and was on Social Security disability for a lumbar spine condition.  The examiner noted he was not on Social Security disability for his right foot condition.  He denied his activities of daily living being affected and denied flare-ups.  He said his ability to stand and walk for long periods was affected by the right foot.  

Examination revealed no corns, calluses or edema.  He did have a complete loss of his foot arch while sitting and standing.  The Achilles tendon was nontender and had normal alignment.  He had a slight bunion of the right first MTP joint with hallux valgus of this digit and joint at 15 degrees.  He had tenderness of this first MTP joint and diffuse tenderness in toes 2 through 5 which was secondary to severe hammertoe deformity.  He had essentially no motion in toes 3, 4 and 5 of the right foot.  His motion of the second toe was decreased by 50 percent.  He had no weakness or instability, but did have abnormal weightbearing because the hammertoe deformities were so profound at toes 2 through 5, that these toes did not touch the ground when he was standing.  There was approximately a one centimeter gap between these toes and the ground when he was standing.  X-rays of the right foot revealed hammertoes of the right foot at digits numbered 2 through 5.  The diagnoses included right foot pes planus, right first MTP bunion with hallux valgus of 15 degrees and right foot hammertoes 2 through 5.  The examiner commented that he reviewed the claims file and believed that he provided adequate information as to the severity of the right foot disorder, but would be willing to provide an addendum if deemed necessary.  

A November 2010 VA X-ray of the right foot showed hammertoe deformities, right greater than left.  There were also changes of calcific tendonitis of the right Achilles tendon.  He was again measured and fit for orthotic shoes in November 2010.  

A November 2011 VA X-ray of the feet on weight bearing showed that there may be hammertoe deformities right greater than left and changes of calcific tendonitis of the bilateral Achilles tendon.  The rest of this X-ray report addressed the left foot rather than right.  

Following a review of the record, the Board finds that for the period prior to May 21, 2008, the Veteran's symptomatology for the service-connected hallux valgus of the right foot with calluses is adequately addressed by the 20 percent rating assigned.  During this period, his symptoms do not more closely resemble that of a pronounced flat foot as contemplated by Diagnostic Code 5276.  Although he did have tenderness on manipulation of the foot shown in the above described records and examination reports, such was not shown to equal extreme tenderness of the plantar surfaces of the foot.  While VA podiatry records between May 2002 and February 2006 did note severe pain, this was localized at a small lesion located at the fifth MTP joint, with repeated opinions suggesting that the pain from this was out of proportion to stimuli, and inconsistent with the overall clinical findings.  In VA examinations from March 2003, and October 2006, he is shown to have normal Achilles tendon alignment, and no tenderness of the Achilles tendon.  Moreover, during this period he reported the foot became tired after standing or walking for 30 to 40 minutes, only occasionally had pain at rest, and he used corrective shoes but no crutches or other corrective aids.  In 2006 he was noted to have only mild calluses and mild pes planus.  Moreover, during the period in question, the Veteran reported right foot pain generally a 6/10 pain level.  Accordingly, an evaluation in excess of 20 percent is not warranted during this time period under Diagnostic Code 5276.  The Board has also considered whether a higher rating could be assigned under Diagnostic Code 5284 during this period, but finds, for the reasons set forth above, that the level of foot disability was more consistent with moderately severe foot injury under that code.  

The Board notes the evidence does not reflect a diagnosis of claw foot, nor is there evidence of malunion or nonunion of the tarsal or metatarsal bones in the right foot.  Thus, Diagnostic Codes 5278 and 5283 are not for application.  Further, while arthritis has been noted, complaints and limitation of motion related to such are already contemplated in the 20 percent rating assigned. 

However, the May 21, 2008 VA examination revealed some deflection of the right Achilles tendon, with some tenderness on manipulation and X-ray evidence of calcification.  The Veteran reported that since his last examination in 2006 his right foot had worsened, with increased pain, decreased mobility, increased calluses and now the use of a cane.  He stated he had constant, severe pain of 9/10 severity.  He used custom orthopedics with poor response and specialized New Balance shoes.  He reported flare-ups of pain daily in the right foot that was severe at 10/10 intensity.  This was said to limit his standing to less than five minutes and limited walking to a few feet. A large callosity on the plantar surface of the foot over the fifth MT was noted, measuring 2 x 3 centimeters.  A valgus deflection of the Achilles was found, with pain on manipulation.  The hammertoes were with favorable ankylosis of the proximal joints, fixed at 60 degrees.  The proximal joints lacked 60 degrees to midline, all with pain.  The other joints were not able to range. 

The Board finds such symptomatology is consistent with and analogous to severe foot injury from May 21, 2008, the date of the VA examination, and a 30 percent rating under Diagnostic Code 5284 is warranted.  Such evaluation is the maximum rating assignable under Diagnostic Code 5284, as well as under Diagnostic Code 5276 for flat feet, unilateral.  To warrant a higher rating, the evidence must establish loss of use of the foot, which is not shown by the evidence.  In this regard, the Veteran is shown to be able to ambulate on a limited basis and bear weight on his right foot.  38 C.F.R. §§ 4.63, 4.71, Diagnostic Code 5167.
    
In summary, for the period prior to May 21, 2008, the weight of the competent and credible evidence demonstrates that the Veteran's service-connected right foot disability is adequately addressed by the 20 percent rating assigned.  For the period beginning May 21, 2008, his disability more nearly approximates a 30 percent disability rating.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right foot disability.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for more severe impairment than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As a final matter, the Board notes the record reveals the Veteran is not employed and has not worked for years.  However, the evidence establishes that such unemployment is due to the Veteran's nonservice-connected back disability.  There is no competent and credible evidence indicating he is unemployable due solely to his right foot disability.  Accordingly, no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), is necessary.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim to the extent ratings greater than 20 percent prior to May 21, 2008 and in excess of 30 percent thereafter were denied, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

For the period prior to May 21, 2008, an increased rating for the service-connected right foot disability is denied.

From May 21, 2008, an evaluation of 30 percent for the service-connected right foot disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


